Citation Nr: 0941165	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to a nonservice-connected disability 
pension. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
shrapnel wound to the left knee.

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to March 
1963.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey which denied entitlement to the 
benefits sought.

The Board will decide claims for nonservice-connected 
pension, and the petition to reopen a claim for service 
connection for residuals of a left knee shrapnel injury. The 
claims for a left knee disorder on the merits, and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran had active military service from October 13, 
1959 to March 21, 1963. He did not have service in the 
Republic of Vietnam at any point.

2.	In a January 1992 rating decision, the RO denied 
entitlement to service connection for a left knee injury. A 
May 1992 Hearing Officer's decision confirmed this 
determination. Following notice of that decision, the Veteran 
did not commence an appeal.

3.	Since that decision, additional evidence has been 
received which relates to an unestablished fact necessary to 
substantiate the Veteran's claim.






CONCLUSIONS OF LAW

1.	The criteria for basic eligibility for nonservice-
connected death pension benefits are not met. 38 U.S.C.A. § 
1521 (West 2002 & Supp. 2009); 38 C.F.R. § 3.2, 3.3 (2009).

2.	The May 1992 RO rating decision which denied service 
connection for a left knee injury is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201 (2009).

3.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for residuals of a shrapnel 
injury to the left knee, and remanding the underlying claim 
on the merits for additional development. Consequently, a 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

With regard to the claim for entitlement to nonservice-
connected pension, this claim is being denied because the 
basic eligibility requirements for that benefit have not been 
met. There is no material factual dispute, as the 
determinative factor consists of the dates during which the 
Veteran had service and whether this occurred during a 
recognized period of war. The disposition of the claim is 
being determined entirely upon application of relevant law. 
There is no reasonable possibility that any further 
assistance would aid the Veteran in substantiating this 
claim. Under such circumstances, the VCAA does not apply. 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). See 
also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). The 
Veteran has still received VCAA notice correspondence in this 
case which requested that he provide any additional evidence 
and information in furtherance of the claim, prior to its 
adjudication and disposition.  





Background and Analysis

Nonservice-connected Pension

Pension is a benefit payable by VA to veterans of a period of 
war who meets the service requirements prescribed in section 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.3(b)(4) (2009). Basic entitlement exists if (i) 
the veteran served in the active military, naval or air 
service for 90 days or more during a period of war; (ii) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(iii) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of the 
Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. §§ 
3.23. See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.3(a) (2009). The provisions of 38 
U.S.C.A. § 1502 were amended, effective in September 2001, to 
provide that VA will consider a veteran to be permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes. See 
Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 
2001); 38 C.F.R. § 3.114 (2004). In addition,                 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older. See 38 U.S.C.A. § 1513.

The Veteran had active duty service in the U.S. Navy as 
indicated on his Form   DD-214 (Report of Separation from 
Service) from October 13, 1959 to March 21, 1963. The service 
department's determination is binding on VA for purposes of 
establishing service in the U.S. Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992). 

The applicable time periods that are recognized periods of 
war which are in proximity to when the Veteran served consist 
of the Korean conflict from June 27, 1950 through January 31, 
1955, and the Vietnam Era from August 5, 1964 to May 7, 1975. 
The Vietnam Era also includes the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period. See 38 C.F.R. § 3.2. 

In this case, the Veteran did not have active military 
service during either of the above identified recognized 
periods of war for purpose of benefits entitlement.     He 
essentially had service between two recognized periods of 
war. While the Veteran refers to a duty assignment in the Far 
East, there is no indication that he ever had service in the 
Republic of Vietnam as of February 28, 1961 under which 
circumstances there would also be recognized wartime service. 
In the absence of verified wartime service, the Veteran is 
ineligible to receive nonservice-connected pension benefits. 
The Board recognizes and is grateful for the Veteran's 
military service. At the same time though the regulatory 
requirements for pension benefits are dispositive as to the 
instant benefit sought. 

Since the criteria prescribed for basic eligibility for 
nonservice-connected pension have not been met, recovery of 
this benefit is precluded under the law. Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Petition to Reopen 

In a January 1992 rating decision, the RO denied the 
Veteran's original claim for service connection for a left 
knee injury, based upon the rationale that there was no such 
injury shown in service. Evidence then considered consisted 
of service treatment records (STRs) and VA outpatient records 
following service. 

A May 1992 RO Hearing Officer's decision continued the denial 
of the benefit sought. The basis for this decision was that 
STRs, including separation examination, failed to reveal any 
evidence of a shrapnel wound or other injury which would 
warrant concluding that the claimed injury had transpired. 
The Veteran did not file a timely notice of disagreement 
(NOD) to commence the appeal process, and hence the May 1992 
rating decision became final and binding on the merits. See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.


When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The element of the Veteran's claim previously found deficient 
comprised that of a causal nexus between the disability 
claimed and service. The prerequisite for new and material 
evidence is therefore that it contribute to establish medical 
causation.

The report of a September 2003 VA orthopedic examination 
states in part a diagnosis of "status-post shrapnel wound of 
the left knee, service-connected."      An x-ray taken of 
the left knee showed an impression of a metallic foreign 
body. These findings, particularly the x-ray study results, 
indicate the plausible occurrence of a shrapnel injury during 
service of the manner described. The September 2003 VA 
examination thus presents a reasonable possibility of 
substantiating a causal nexus to service, and comprises both 
new and material evidence to reopen the Veteran's claim. 38 
C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. App. 374, 378 
(1998). 

Accordingly, the petition to reopen a claim for service 
connection for residuals of a left knee shrapnel injury is 
granted, and the claim will be readjudicated on the merits 
following completion of the case development requested below.
ORDER

The claim for a nonservice-connected disability pension is 
denied.

As new and material evidence has been received to reopen a 
claim for service connection for residuals of a shrapnel 
wound to the left knee, the claim to this extent is granted. 


REMAND

The Board is remanding the reopened claim for service 
connection for residuals of a shrapnel wound to the left knee 
for the RO to consider and adjudicate the claim in the first 
instance. Further evidentiary development is also required. 

According to the Veteran he sustained a shrapnel injury to 
the left knee in 1960 while in the U.S. Navy during an 
assignment in the Formosa Straights involving escorting 
Chinese nationalist troop transports. During this process he 
states his ship was fired upon by Chinese shore batteries and 
one shell exploded nearby him causing him to sustain 5 to 7 
small shrapnel wounds that left minor scratches on the skin 
surface. He indicates that several years later the condition 
began to flare up and he experienced left knee pain. The 
Veteran's personnel records reflect his receipt of the Armed 
Forces Expeditionary Medal for participation in the Quemoy-
Matsu (Taiwan Straight Crisis) campaign. 

As indicated, the report of a September 2003 VA orthopedic 
examination states            a diagnosis of "status-post 
shrapnel wound of the left knee, service-connected."  The VA 
examiner's pronouncement that the Veteran had a service-
connected left knee disability by itself does not carry high 
probative import, given that there      was no apparent 
factual basis for such conclusion. Rather, the examiner 
appears to have merely reiterated the assertions of the 
Veteran himself that he sustained a shrapnel wound in 
service. See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (information simply recorded by a medical examiner, 
unenhanced by additional comment by that examiner, does not 
on its own constitute competent medical evidence). 
Significant however, is that an x-ray study of the left knee 
conducted following the examination did confirm a metallic 
foreign body. It is therefore plausible that the Veteran 
sustained an injury of the type described. 

Thus, another medical examination is necessary to determine 
whether the Veteran has a left knee disability related to his 
service, based upon his own assertions as to an in-service 
shrapnel injury, and that which the objective medical 
evidence corroborates on this subject. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

The disposition of the claim for service connection for 
residuals of a left knee shrapnel injury directly impacts 
whether the Veteran meets the schedular requirements for 
assignment of a TDIU. Hence, these claims are inextricably 
intertwined, and a decision on the TDIU claim must be 
deferred pending resolution of the matter of service 
connection for the left knee disability. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should schedule the Veteran for 
a VA examination with an orthopedist to 
determine whether he currently has any 
residuals of a claimed left knee shrapnel 
injury from during service. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner identify 
all current medical conditions affecting 
the left knee.            The examiner 
must then opine whether the diagnosed 
disorders are at least as likely as not 
(50 percent or greater probability) due to 
an incident of the Veteran's military 
service, specifically involving a left 
knee shrapnel injury from proximity to an 
exploding shell during a 1960 duty 
assignment in the Formosa Straights. In 
providing the requested determination, the 
examiner should consider the September 
2003 VA examination report indicating x-
ray evidence of a metallic foreign body in 
the left knee.              The examiner 
should include in the examination report 
the rationale for any opinion expressed. 
However, if the examiner cannot respond to 
the inquiry without resort to speculation, 
he or she should so state, and further 
explain why it is not feasible to provide 
a medical opinion.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a left knee shrapnel 
injury, and to a TDIU, based upon all 
additional evidence received. If any 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to             
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


